       Case 1:18-mc-00503-JMF Document 13 Filed 11/20/18 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


------------------------------------- X
LLE ONE, LLC, et al.,

             Plaintiffs,                  Case No 1:18-mc-0503-JMF

      -against-                           (Related to Civil Action 4:16-cv-06232, N.D.
                                          Cal.)
FACEBOOK, INC.,

            Defendants.
------------------------------------- X
         Case 1:18-mc-00503-JMF Document 13 Filed 11/20/18 Page 2 of 4



 REQUEST FOR LEAVE TO FILE REPLY IN SUPPORT OF PLAINTIFFS’ MOTION
                   TO ENFORCE THE SUBPOENAS

       Pursuant to this Court’s November 7, 2018 Scheduling Order (ECF No. 3), Plaintiffs in

the matter of LLE ONE, LLC, et al. v. Facebook, Inc., 4:16-cv-06232 (N.D. Cal.) (“Plaintiffs”)

respectfully request leave to file a reply in support of their pending motion to enforce subpoenas

served on non-parties (1) Helen Lin (Publicis Media’s Chief Digital Officer); (2) Publicis Media,

Inc.; (3) Starcom MediaVest Group, Inc., (4) Zenith Media Services, Inc., (5) MediaVest

Worldwide, Inc., and (6) Digitas, Inc. (collectively, “Publicis”). Plaintiffs request leave to file a

short reply in order to correct and clarify a few points raised in Publicis’ November 19, 2018

filing. Specifically, Plaintiffs seek to address their service of the Motion to Enforce and related

papers upon Publicis; Plaintiffs’ November 16, 2018 offer to withdraw its motion to enforce;

Publicis’ continued failure to respond to portions of Plaintiffs’ subpoenas; and Plaintiffs’

attempts to provide Publicis with unredacted documents. Plaintiffs’ proposed reply is attached

hereto as Exhibit A.



Dated: November 20, 2018                       Respectfully submitted,




                                               /s/ Michael Eisenkraft__________
                                               Michael Eisenkraft
                                               Cohen Milstein Sellers & Toll PLLC
                                               88 Pine Street, 14th Floor
                                               New York, NY 10005
                                               (212) 838-7797
                                               meisenkraft@cohenmilstein.com

                                               Eric Gibbs
                                               Dylan Hughes
                                               David Stein

                                                  2
Case 1:18-mc-00503-JMF Document 13 Filed 11/20/18 Page 3 of 4



                           Aaron Blumenthal
                           GIBBS LAW GROUP LLP
                           505 14th Street, Suite 1110
                           Oakland, CA 94612
                           Telephone: (510) 350-9700
                           Facsimile: (510) 350-9701
                           ehg@classlawgroup.com
                           dsh@classlawgroup.com
                           ds@classlawgroup.com
                           ab@classlawgroup.com

                           Andrew N. Friedman
                           Geoffrey Graber
                           Eric Kafka
                           Julia Horwitz
                           COHEN MILSTEIN SELLERS & TOLL PLLC
                           1100 New York Ave. NW, Fifth Floor
                           Washington, DC 20005
                           Telephone: (202) 408-4600
                           Facsimile: (202) 408-4699
                           afriedman@cohenmilstein.com
                           ggraber@cohenmilstein.com
                           ekafka@cohenmilstein.com
                           jhorwitz@cohenmilstein.com

                           Robert T. Eglet
                           Robert M. Adams
                           Erica D. Entsminger
                           Artemus W. Ham
                           EGLET PRINCE
                           400 South Seventh Street, Suite 400
                           Las Vegs, NV 89101
                           Telephone: (702) 450-5400
                           Facsimile: (702) 450-5451
                           eservice@egletlaw.com

                           Attorneys for Plaintiffs




                              3
          Case 1:18-mc-00503-JMF Document 13 Filed 11/20/18 Page 4 of 4



                                 CERTIFICATE OF SERVICE


         I certify that, on November 20, 2018, I filed the foregoing via ECF, which sent

notification to all counsel of record. I also served the foregoing on counsel for Defendants via

email.



         Dated: November 20, 2018                     _/s/ Julia Horwitz______
                                                      Julia Horwitz




                                                 4
